UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 26, 2012 N-VIRO INTERNATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 0-21802 34-1741211 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 2254 Centennial RoadToledo, OH (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(419) 535-6374 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. – Submission of Matters to a Vote of Security Holders On July 26, 2012, N-Viro International Corporation (the “Company”) held its Annual Stockholders meeting.The matters on which the stockholders voted, in person or by proxy, were: Proposal #1, the election of three Class II directors to the board of directors; Proposal #2, the ratification of UHY, LLP as our independent outside auditors for the fiscal year ending December 31, 2012. Election of Board of Directors: Director Votes For Votes Against Votes Abstained Approved / Not Approved James Hartung A Timothy Kasmoch A Thomas Kovacik A Proposal #2: Votes For Votes Against Votes Abstained Approved / Not Approved UHY, LLP A SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. N-VIRO INTERNATIONAL CORPORATION Dated:July 26, 2012By:/s/James K. McHugh James K. McHugh Chief Financial Officer
